DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 23 recites “means for lifting the box”.  The examiner uses the broadest reasonable interprets this limitation as a handle structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankow (US 3,734,336).
Regarding claim 1, Rankow teaches a box comprising a lid 24 having a handle 26 (Fig. 1), wherein the handle comprises at one end thereof a toggle 27, and wherein a front wall 34 of the box defines a passage through (Fig. 11) which the toggle of the handle passes for securing the lid in a closed position, wherein lifting of the box by the handle tensions the handle and secures the front wall to the lid in the closed position (Fig. 1).
Regarding claim 2, Rankow teaches a second end of the handle 26 comprises a second toggle, and wherein the lid 24 comprises an opening 32 through which the second toggle is passed for attaching the handle to the lid (Fig. 1).
Regarding claim 3, Rankow teaches the lid further comprises a flap portion (the lid flange; Fig. 1) having an opening 32 through which the handle extends for positioning the first toggle proximate the passage defined in the front wall of the box when the lid is transitioned toward the closed position (Fig. 6).
Regarding claim 23, Rankow teaches box comprising a lid, a front wall, and means for lifting the box 26 while effecting securing the lid of the box in a closed position (Fig. 1).
Regarding claim 24, Rankow teaches the means comprises a handle that is latched at a first end to the front wall; that is latched at a second, opposite end to the lid; and that is tensioned when the box is lifted using the handle (Figs. 1 and 5).
Regarding claim 25, Rankow teaches the handle proximate the first end extends through both an opening in the lid and an opening in the front wall (Fig. 5).
Regarding claim 26, Rankow teaches the handle proximate the second end extends through another opening in the lid (Figs. 1 and 5).
Regarding claim 27, Rankow teaches lid comprises a flap portion (the lid flange; Fig. 1) that defines the opening in the lid through which extends the handle proximate the first end.

Claims 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coalier (US 5,704,540).
Regarding claim 23, Coalier teaches a box (Fig. 3) comprising a lid 9, a front wall 3, and means for lifting the box 19 while effecting securing the lid of the box in a closed position.
Regarding claim 24, Coalier teaches the means comprises a handle that is latched at a first end 17 to the front wall; that is latched at a second (Fig. 3), opposite end to the lid; and that is tensioned when the box is lifted using the handle.
Regarding claim 25, Coalier teaches the handle 19 proximate the first end extends through both an opening in the lid 13’a (Fig. 7) and an opening 11 in the front wall.
Regarding claim 26, Coalier teaches the handle 19 proximate the second end extends through another opening in the lid (Fig. 3).
Regarding claim 27, Coalier teaches lid comprises a flap portion 9 that defines the opening in the lid through which extends the handle proximate the first end (Figs. 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Coalier (US 5,704,540) in view of Vlasaty (US 5,199,243).
Regarding claim 1, Coalier teaches a box comprising a lid 9 having a handle 16 (Fig. 3), , and wherein a front wall 3 of the box defines a passage 11 (Fig. 7) through which the end of the handle passes for securing the lid in a closed position, wherein lifting of the box by the handle tensions the handle and secures the front wall to the lid in the closed position (Fig. 12).  Coalier does not teach the handle comprises at one end thereof a toggle 27, instead teaching the handle is adhesively attached to the box (col 5 lines 57-58).  Vlasaty teaches an analogous box having a handle and teaches that handles may be attached using toggles (Fig. 6; col 2 lines 61-64) through apertures as an alternative to having the handle glued to the box (col 4 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the structure of Coalier 
Regarding claim 2, Coalier is modified with the handle attachment method of Vlasaty; and Vlasaty teaches a second end of the handle comprises a second toggle (Fig. 6).  Coalier teaches the lid 9 comprises an opening (formed by apertures 13’a; Fig. 7) through which the second toggle is passed for attaching the handle to the lid (Fig. 3).
Regarding claim 29, Coalier teaches a box (Fig. 3) comprising a single sheet of corrugated material (col 1 lines 4-7) folded and glued to define a lid 9, a front wall 3, a back wall, a first side wall 4, a second side wall, and a bottom wall, and further comprising a handle 19 wherein the front wall of the box defines a passage 11 (Fig. 7) through which the end of the handle passes for securing the lid in a closed position, and wherein lifting of the box by the handle tensions the handle and secures the front wall to the lid in the closed position (Fig. 12).  Coalier does not teach the handle comprises at one end thereof a toggle 27, instead teaching the handle is adhesively attached to the box (col 5 lines 57-58).  Vlasaty teaches an analogous box having a handle and teaches that handles may be attached using toggles (Fig. 6; col 2 lines 61-64) through apertures as an alternative to having the handle glued to the box (col 4 lines 5-9).  It would have been obvious to one of ordinary skill in the art to modify the structure of Coalier with the handle attachment method of Vlasaty as it constitutes a simple substation to a known alternative embodiment to provide a predictable result.
Regarding claim 30, Coalier is modified with the handle attachment method of Vlasaty; and Vlasaty teaches a second end of the handle comprises a second toggle (Fig. 6).  Coalier 
Regarding claim 31, Coalier teaches the lid further comprises a flap portion 9 having an opening 13’a (Fig. 7) through which the handle extends for positioning the first toggle proximate the passage defined in the front wall of the box when the lid is transitioned toward the closed position (Fig. 3).

Claims 17-22, 28, and 32-33 and are rejected under 35 U.S.C. 103 as being unpatentable over Coalier (US 5,704,540) in view of Vlasaty (US 5,199,243) as applied to claims 3 and 31 above, or alternatively over Coalier (US 5,704,540) as applied to claim 28 above, and further in view of Aganovie (US 10,076,887 B2).
Regarding claims 17, 28, and 32, Coalier does not teach the front wall of the box extends above the lid when the lid is in the closed position.  Aganovie teaches an analogous box and teaches providing tabs 52 extending from a front panel 202 (Fig. 3) and cutout areas 102 on a container bottom (Fig. 4) as stacking features.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Coalier with the stacking features of Aganovie with the motivation of facilitating alignment while stacking to reduce the likelihood of a stack collapsing, as taught by Aganovie (col 1 lines 25-36).  Aganovie illustrates the front panel extends above the lid to allow the tab to be placed over a top lid panel (Fig. 5).
Regarding claim 18, Coalier teaches the passage 11 extends to a top edge of the front wall of the box (Fig. 7).
Regarding claim 19, Coalier teaches the passage extends below the lid when the lid is in the closed position (Fig. 3).
Regarding claim 20-22 and 33, Coalier illustrates the handle when tensioned during lifting of the box latches to the front wall of the box and secures the front wall to the lid in the closed position (Figs. 3 and 12).  Coalier is modified with the handle attachment method of Vlasaty; and Vlasaty teaches the handle is dimensioned such that, when the toggle is in a first orientation, the handle has a width that is small enough to pass through the passage defined in the front wall of the box, and when the toggle is in a second orientation that is orthogonal to the first orientation, the handle has a width that is too large to pass through the passage defined in the front wall of the box (col 3 line 66-col 4 line 9) and the toggle extends beyond and on opposite lateral sides of the passage when the toggle is in the second orientation when the handle secures the lid in the closed position (Figs. 6-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other prior art structures that use handle structures that secure a container closed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734